Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This final office action is in response to the arguments/amendments, filed 3/18/2022. Claims 1-4, 6, and 7 have been amended. Claim 5 has been cancelled. Claims 1-4, 6, and 7 are currently pending and have been examined below. 

Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, Claim 6 is directed towards a process, machine, or manufacture.
Per step 2A Prong One, Claim 6 recites specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows: 
an extraction step of extracting, from an advertising request as a request to view an online advertisement, client information on a client as a transmission source of the advertising request and publisher information on a website of a publisher who displays advertising, and using the extracted client information and publisher information to calculate a predetermined feature amount representing statistical information with respect to a plurality of advertising requests including at least a benign advertising request issued by an authorized end user; 
a determiner generation step of generating a determiner that determines whether an advertising request is malignant or not by using the calculated feature amount;
wherein the extraction step includes:
acquiring a list of unique values of the client information and the publisher information that appear in all of the advertising requests, or a list of combinations of unique values of the client information and the publisher information that appear in the same advertising requests; and 
calculating the feature amount by using an appearance frequency of each of the values or the combinations of the values in the acquired lists, in all of the advertising requests.
The limitations above, as drafted, recite a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, or with pen and paper, but for the recitation of generic computer components. That is – nothing in the claim elements precludes these steps from practically being performed in the mind or with pen and paper. Specifically, a human being could 
This judicial exception is not integrated into a practical application. Claim 6 recites the additional limitation of a detector in the preamble to perform the method in the body of the claim. According to paragraphs [0013] and [0014] of Applicant’s published specification, various “units” of the detector are implemented using a “(CPU} or the like of a general purpose computer” and “a storage unit.” The claimed use of a detector (i.e., a general purpose computer and storage) to perform the steps of the method is recited at a high level of generality and merely generally links the abstract idea to a particular technological environment. Accordingly, the claimed use of a detector to perform the steps of the method does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are recited at a high level of generality and only generally link the use of the judicial exception to a particular technological environment. Thus, the same analysis applies here in 2B, i.e., mere instructions to apply an exception in a particular technological environment cannot provide an inventive concept. 
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims). Therefore, independent system claim 1 and computer readable medium claim 7 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 6. The additional limitations in claim 1 (i.e., a memory and processor) and in claim 15 (i.e., a computer readable medium and computer) add nothing of substance to the underlying abstract idea. The components are merely providing a particular technological environment to implement the abstract idea. 
Dependent claims 2-4 are rejected on a similar rational to the claims upon which they depend. Specifically each of the dependent claims only serves to further narrow the abstract idea or generally link 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 6, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20130226692 (“Kouladjie”) in view An Ensemble Learning Based Approach for Fmpression Fraud Detection in Mobile Advertising, Ch. Md. Rakin Haider et al., Journal of Network and Computer Applications, Volume 112, (2018) (hereinafter “Fraud Detection in Mobile Advertising”). 
Claims 1, 6, and 7 
	As per claims 1, 6, and 7 Kouladjie teaches a detection method performed by a detector, a detector, and a non-transitory computer-readable recording medium including a detection program comprising:
a memory ([0029] “memory”)
a processor coupled to the memory ([0029] “processor”) and programmed to execute a process comprising:
extracting from an advertising request as a request to view an online advertisement, client information on a client as a transmission source of the advertising request and publisher information on a website of a publisher who displays an advertisement ([0025] “the user may click on the displayed Ad1 to send a click request to the advertising network server. In response, the advertising network server redirects the click request to the advertiser server. And, [0023] “user can enter a search term (e.g., "car") in the search field and sends a search request with the term to the publisher server . . . The advertising network server then provides the retrieved advertisements to the publisher server.” Examiner interprets both user ad click requests and user search request which result in displayed ads as advertising requests to view online advertisements. And, [0034] “The analysis module may be configured to analyze the identified search and/or click requests . . . the analysis module is configured to determine whether the identified requests include a corresponding client ID” and “the analysis module 162 is configured to determine whether the identified requests include a publisher ID, an advertiser ID, a corresponding IP address, and/or other suitable attributes.” Examiner interprets a client ID as client information on a client as a transmission source and a publisher ID as publisher information on a website of a publisher who displays an advertisement. See also, [0023] and [0042]);
using the extracted client information and publisher information to calculate a predetermined feature amount representing statistical information with respect to a plurality of advertising requests ([0035] “the calculation module may include a counter configured to track a number of client IDs that correspond to a particular IP address . . . the calculation module may include a counter configured to track a number of requests with a particular client ID . . . the calculation module may include first and second counters configured to track a number of requests with client IDs and anonymous requests for a publisher (or advertiser), respectively.” And, [0057] “process 200 includes calculating a ratio and/or percentage of anonymous requests (e.g., based on the anonymous publisher counter) to those with client IDs (e.g., based on the publisher ID counter) for a publisher.” Examiner interprets the counter tracking a number of client ID requests for a publisher as a predetermined feature amount representing statistical including at least a benign advertising request issued by an authorized end user ([0061] “determine if the accumulated traffic count exceeds the predetermined threshold. If the predetermined threshold is not exceeded, the process returns to process 200 in FIG. 4A or 4B. If the predetermined threshold is exceeded . . . the received request may be marked as invalid” or “the received request may be marked as suspicious and requiring further inspection (e.g., by an operator).” Examiner interprets requests not marked as invalid or suspicious as benign requests.). 
generating a determiner that determines whether an advertising request is malignant or not by using the calculated feature amount ([0061] “determine if the accumulated traffic count exceeds the predetermined threshold. If the predetermined threshold is not exceeded, the process returns to process 200 in FIG. 4A or 4B. If the predetermined threshold is exceeded . . . the received request may be marked as invalid” or “the received request may be marked as suspicious and requiring further inspection (e.g., by an operator).” Examiner interprets determining whether an advertising request is invalid or suspicious as determining whether as advertising request is malignant.). 
	Kouladjie does not explicitly teach but Fraud Detection in Mobile Advertising teaches:
wherein the extracting includes: acquiring a list of unique values of the client information and the publisher information that appear in all of the advertising requests, or a list of combinations of unique values of the client information and the publisher information that appear in the same advertising requests ([page 129 – section 4.1] “The Delivery table contains 44 attributes such as deliveryId, timestamp, clientIP, UID, accountId, siteId . . . isImpression, impressionTime . . . These attributes hold information about a delivery such as when the delivery was made, to whom the delivery was made, on which site the advertisement was shown, the location of the client to whom the delivery was made, etc.” And, [page 131 – section 4.4.3] “an attribute named UID is used as a unique identifier for each device.” And, see [Table 15 on page 139] displaying unique values for “siteid” which examiner interprets as publisher information 
Kouladjie does not explicitly teach but Fraud Detection in Mobile Advertising teaches:
calculating the feature amount by using an appearance frequency of each of the values or the combinations of the values in the acquired lists, in all of the advertising requests ([page 131 – section 4.4.2] “delAvgDelay/IP is the inter-arrival delay of consecutive deliveries in response to corresponding requests from a particular IP address. This gives us an idea of the frequency in which the IP address generates delivery requests. Frequency of impression count in a certain interval from a specific IP address is one of the most basic fraudulent impression detection criteria.” And, ([page 132 – section 4.4.4] “averageTimeDifference/Site is the average of the delays between consecutive deliveries to a given site. This gives us an insight to the frequency of delivery to the corresponding site.”).
Therefore, it would have been obvious for Kouladjie to include wherein the extracting includes: acquiring a list of unique values of the client information and the publisher information that appear in all of the advertising requests, or a list of combinations of unique values of the client information and the publisher information that appear in the same advertising requests and calculating the feature amount by using an appearance frequency of each of the values or the combinations of the values in the acquired lists, in all of the advertising requests as taught by Fraud Detection in Mobile Advertising in order to “offer flexibility of tolerance to different ad servers by training a classifier using logistic regression to assign each impression a probability of being non-fraudulent” and “allow different ad servers to set different thresholds while detecting fraudulent impressions” (Fraud Detection in Mobile Advertising [page 127]). 

Claim 4
	As per claim 4, Kouladjie further teaches:
wherein the extracting further includes extracting, as the publisher information, a domain name of a website of the publisher, and calculating the feature amount ([0004] “the advertising network server 102 can monitor and analyze a browser request (e.g., a search or click request) for at least the following attributes . . . Client ID, Publisher ID, Advertiser ID, IP address, Host domain. In other embodiments, the advertising network server 102 can also monitor and/or analyze domain classes, referrers, and/or other .

2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20130226692 (“Kouladjie”) in view of An Ensemble Learning Based Approach for Fmpression Fraud Detection in Mobile Advertising, Ch. Md. Rakin Haider et al., Journal of Network and Computer Applications, Volume 112, (2018) (hereinafter “Fraud Detection in Mobile Advertising”) as applied to claim 1 above, and in further view of US Patent Number 20080301116 (“Wang”). 
Claim 2
	As per claim 2, Kouladjie further teaches: 
calculating the feature amount ([0035] “the calculation module may include a counter configured to track a number of client IDs that correspond to a particular IP address . . . the calculation module may include a counter configured to track a number of requests with a particular client ID . . . the calculation module may include first and second counters configured to track a number of requests with client IDs and anonymous requests for a publisher (or advertiser), respectively.” And, [0057] “process 200 includes calculating a ratio and/or percentage of anonymous requests (e.g., based on the anonymous publisher counter) to those with client IDs (e.g., based on the publisher ID counter) for a publisher.”).
Kouladjie teaches “a counter configured to track a number of client IDs that correspond to a particular IP address” (Kouladjie [0035]) but does not explicitly teach the following feature taught by Wang: 
 extracting, as the client information, information on a network to which an Internet protocol (IP) address of a transmission source of the advertising request belongs ([0164] “monitored HTTP traffic revealed that the ads click-through traffic got funneled into either 64.111.210.206 or the block of IP addresses between 66.230.128.0 and 66.230.191.255 upon clicking the orbitz.com ads on each of the five pages. Moreover, the chain of redirections stopped at http://r.looksmart.com, which then redirected to orbitz.com using HTTP 302.” For example, [0197] teaches “an analysis ranked the top-15 redirection domains by the number of spam doorway URLs that redirected to them. Twelve of them were syndication-based, serving text-based ads-portal pages containing 5 to 20 ads each, two of them displayed pornographic ads, and the remaining one was a merchant website. Domains ranked 1, 2, 3, 5, and 10 all resided on the same IP block between 209.8.25.150 and 209.8.25.159, collectively responsible for 
Therefore, it would have been obvious to modify the combination of Kouladjie and Fraud Detection in Mobile Advertising to include extracting, as the client information, information on a network to which an Internet protocol (IP) address of a transmission source of the advertising request belongs as taught by Wang because “redirection domain-based grouping is effective in identifying spammers” (Wang [0111]) and “IP-based spam hunting was very effective” (Wang [0111]) and therefore tracking the network to which an IP of a transmission source of an advertising request belongs increases the ability to flag malignant advertising requests.

3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20130226692 (“Kouladjie”) in view of An Ensemble Learning Based Approach for Fmpression Fraud Detection in Mobile Advertising, Ch. Md. Rakin Haider et al., Journal of Network and Computer Applications, Volume 112, (2018) (hereinafter “Fraud Detection in Mobile Advertising”) as applied to claim 1 above, and in further view of US Patent Number 10333964 (“Freeman”). 
Claim 3
	As per claim 3, Kouladjie further teaches: 
calculating the feature amount ([0035] “the calculation module may include a counter configured to track a number of client IDs that correspond to a particular IP address . . . the calculation module may include a counter configured to track a number of requests with a particular client ID . . . the calculation module may include first and second counters configured to track a number of requests with client IDs and anonymous requests for a publisher (or advertiser), respectively.” And, [0057] “process 200 includes calculating a ratio and/or percentage of anonymous requests (e.g., based on the anonymous publisher counter) to those with client IDs (e.g., based on the publisher ID counter) for a publisher.”)
Kouladjie does not explicitly teach but Freeman teaches:  
extracting, as the client information, information on an operating environment of the client (Freeman [col. 3, lines 45-55] “collect data about the user, such as an IP address, a client identifier (such as web browser type and version, operating system type and version, and/or other information about the device used by the user, etc.).” Examiner interprets both the web browser type and version and operating system type and version as an operating environment of the client and notes that this interpretation is consistent with paragraph [0025] of Applicant’s published specification). 
Therefore, it would have been obvious to modify the combination of Kouladjie and Fraud Detection in Mobile Advertising to include extracting, as the client information, information on an operating environment of the client as taught by Freeman because “since there are many different web browsers and operating systems, each with many different versions and configurations, if a group of [requests] were all [made] by a device with an identical client identifier, this increases the likelihood of the group of . 

Response to Arguments 
35 U.S.C. 103
Applicant's arguments, see pages 7-9, filed 03/18/2022, with respect to the rejection(s) of claims 1-4, 6, and 7 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive. Therefore the rejections have been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Kouladjie and Fraud Detection in Mobile Advertising under 35 U.S.C. 103(a).

35 U.S.C. 101
Applicant's arguments, see pages 6-7, filed 03/18/2022, with respect to the rejection(s) of claims 1-4, 6 and 7 under 35 U.S.C. 101 have been fully considered and but are not persuasive. Examiner notes that the 35 U.S.C. 101 rejection has been modified in response to Applicant’s claim amendments. 
	Applicant argues that the claimed invention solves the problem of “difficulty[y] [in] detect[ing] advertising fraud using the conventional techniques based on the burstiness of an advertising request” (remarks page 7) by “offer[ing] a technological solution involving using the extracted client information and publisher information to calculate a predetermined feature amount representing statistical information with respect to a plurality of advertising requests including at least a benign advertising request issued by an authorized end user” (remarks page 7) and that “thus . . . the present claimed invention is not directed to a judicial exception.” 
Examiner respectfully refers Applicant to the modified 35 U.S.C. 101 rejection above and notes that the combination of limitations recited in the independent claims recites a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, or with pen and paper, but for the recitation of generic computer components. That is – nothing in the claim elements precludes these steps from practically being performed in the mind or with pen and paper. Specifically, a human being could calculate a predetermined feature amount using client information and publisher 
Further, the judicial exception is not integrated into a practical application. Claim 6 recites the additional limitation of a detector in the preamble to perform the method in the body of the claim. According to paragraphs [0013] and [0014] of Applicant’s published specification, various “units” of the detector are implemented using a “(CPU} or the like of a general purpose computer” and “a storage unit.” The claimed use of a detector (i.e., a general purpose computer and storage) to perform the steps of the method is recited at a high level of generality and merely generally links the abstract idea to a particular technological environment. Accordingly, the claimed use of a detector to perform the steps of the method does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 
Therefore, Applicant’s arguments are respectfully found unpersuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication Number 20190130440 teaches a fraud detection system to identify potential fraudulent advertisement request activity.
US Patent Publication Number 10387911 teaches identifying whether an advertisement impression is fraudulent based on the proportion of traffic coming from particular applications
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622                                                                                                                                                                                                        
/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622